Holcomb, J.
Objection to confirmation is made on the ground “that the appraisement is so obviously below the actual value of said property that it is fraudulent within itself, and so appears at first blush.” The property was appraised at the sum of $3,250, and it is contended by those objecting that it is worth $3,800 to $4,000. We.do not think this disparity so great as in itself to raise a presumption of fraud. No claim of fraud is made, save only that which may properly be inferred from the difference in value of the property as fixed by the appraisers and the evidence in support of the objection to the confirmation. In Brown v. Fitzpatrick, 56 Nebr., 61, it is held: “An appraisement duly made of real estate for the purposes of a judicial sale can not be successfully attacked solely on the ground that the property has been appraised too low. To make the low valuation a successful ground of attack on the appraisement it must be challenged for fraud.” The trial court has approved the sale as being for a fair and equitable price, and it having, in the exercise of its equitable powers, the authority to set aside the sale and direct a new one if the property had been sold for a sum manifestly inadequate and disproportionate to its true value, notwithstanding it was sold for more than two-thirds of the appraised value, and not having done so, we are not in a position to say its action was erroneous. On the authority of Cole v. Willard, 62 Nebr., 839, and the authorities therein cited, we should, and therefore do, affirm the order of confirmation appealed from.
Affirmed.